UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 0-26392 CICERO INC. (Exact name of registrant as specified in its charter) Delaware 11-2920559 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification Number) 1433 State Highway 34,Building C, Farmingdale, New Jersey 07727 (Address of principal executive offices) (Zip Code) (732) 919-3150 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES XNO _ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one) Large accelerated filer o Accelerated Filer o Non accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes o No ý 39,005,379 common shares, $.001 par value, were outstanding as of August 13, 2007. CICERO Inc. Index PART I.Financial Information Page Number Item 1.Financial Statements Consolidated balance sheets as of June 30, 2007 (unaudited) and December 31, 2006 3 Consolidated statements of operations for the three and six months ended June 30, 2007 and 2006 (unaudited) 4 Consolidated statements of cash flows for thesix months ended June 30, 2007 and 2006 (unaudited) 5 Consolidated statements of comprehensive loss for the three and six months ended June 30, 2007 and 2006 (unaudited) 6 Notes to consolidated financial statements(unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures about Market Risk 23 Item 4.Controls and Procedures 23 PART II.Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission ofMatters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURE 26 Part I.Financial Information Item 1.Financial Statements CICERO INC. CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) June 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 181 $ 310 Assets of operations to be abandoned 76 80 Trade accounts receivable, net 134 170 Prepaid expenses and other current assets 65 22 Total current assets 456 582 Property and equipment, net 19 15 Total assets $ 475 $ 597 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Short-term debt $ 2,913 $ 2,899 Accounts payable 2,329 2,360 Accrued expenses: Salaries, wages, and related items 1,036 1,012 Other 1,867 1,732 Liabilities of operations to be abandoned 436 435 Deferred revenue 230 38 Total current liabilities 8,811 8,476 Non-current liabilities 1 33 Total liabilities 8,812 8,509 Stockholders'(deficit): Preferred stock Common stock 39 35 Additional paid-in capital 226,960 226,407 Accumulated deficit (235,326 ) (234,345 ) Accumulated other comprehensive loss (10 ) (9 ) Total stockholders'(deficit) (8,337 ) (7,912 ) Total liabilities and stockholders'(deficit) $ 475 $ 597 The accompanying notes are an integral part of the consolidated financial statements. Page3 CICERO INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended June 30, Six Months EndedJune 30, 2007 2006 2007 2006 Revenue: Software $ 107 Maintenance 77 38 118 78 Services 239 282 430 416 Total operating revenue 316 320 548 601 Cost of revenue Software 1 5 Maintenance 54 39 107 113 Services 102 166 216 294 Total cost of revenue 156 206 323 412 Gross margin 160 114 225 189 Operating expenses: Sales and marketing 194 101 331 197 Research and product development 120 96 258 243 General and administrative 265 226 523 449 (Gain) ondisposal of asset (1 ) Total operating expenses 579 423 1,112 888 Loss from operations (419 ) (309 ) (887 ) (699 ) Other income (expense): Interest expense (60 ) (198 ) (122 ) (380 ) Other income/(expense) 27 (8 ) 28 (12 ) Loss before provision for income taxes (452 ) (515 ) (981 ) (1,091 ) Income tax provision Net loss $ (452 ) $ (515 ) $ (981 ) $ (1,091 ) Net loss per share applicable to common shareholders—basic and diluted $ (0.01 ) $ (1.07 ) $ (0.03 ) $ (2.27 ) Weighted average common shares outstanding basic and diluted 38,978 480 32,633 480 The accompanying notes are an integral part of the consolidated financial statements. Page4 CICERO INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (981 ) $ (1,091 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 2 6 Changes in assets and liabilities, net of assets acquired andliabilities assumed: Trade accounts receivable and related party receivables 36 (208 ) Assets and liabilities – discontinued operations 5 10 Prepaid expenses and other assets (43 ) 6 Accounts payable and accrued expenses 10 415 Deferred revenue 192 (11 ) Net cash used in operating activities (779 ) (873 ) Cash flows from investing activities: Purchases of equipment (6 ) (7 ) Cash flows from financing activities: Proceeds from the issuance of common stock 500 Borrowings under credit facility, term loans, notes payable 180 950 Repayments of term loans, credit facility and notes payable (23 ) (55 ) Net cash provided by financing activities 657 895 Effect of exchange rate changes on cash (1 ) (1 ) Net increase (decrease) in cash and cash equivalents (129 ) 14 Cash and cash equivalents: Beginning of period 310 29 End of period $ 181 $ 43 The accompanying notes are an integral part of the consolidated financial statements. Page5 CICERO INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net loss $ (452 ) $ (515 ) $ (981 ) $ (1,091 ) Other comprehensive income, net of tax: Foreign currency translation adjustment (2 ) (1 ) (4 ) Comprehensive loss $ (452 ) $ (517 ) $ (982 ) $ (1,095 ) The accompanying notes are an integral part of the consolidated financial statements. Page6 CICERO INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1.INTERIM FINANCIAL STATEMENTS The accompanying financial statements for the three and six months ending June 30, 2007 and 2006 are unaudited, and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC").Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles of the United States of America have been condensed or omitted pursuant to those rules and regulations.Accordingly, these interim financial statements should be read in conjunction with the audited financial statements and notes thereto contained in Cicero Inc.'s (the "Company") Amendment No. 1 to the Annual Report on Form 10-K/A for the year ended December 31, 2006, filed with the SEC on July 11, 2007.The results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for other interim periods or for the full fiscal year.In the opinion of management, the information contained herein reflects all adjustments necessary for a fair statement of the interim results of operations.All such adjustments are of a normal, recurring nature. Certain reclassifications have been made to the prior year amounts to conform to the current year presentation. The year-end condensed balance sheet data was derived from audited financial statements in accordance with the rules and regulations of the SEC, but it does not include all disclosures required for financial statements prepared in accordance with generally accepted accounting principles of the United States of America. The accompanying consolidated financial statements include the accounts of the Company and its subsidiaries.All of the Company's subsidiaries are wholly owned for the periods presented. Liquidity The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The Company has incurred losses of $2,997,000 and $3,681,000 in the past two years and has experienced negative cash flows from operations for each of the past three years. For the six months ended June 30, 2007, the Company incurred a loss of $981,000 and had a working capital deficiency of $8,355,000. The Company’s future revenues are entirely dependent on acceptance of Cicero® software, which has had limited success in commercial markets to date. These factors among others raise substantial doubt about the Company’s ability to continue as a going concern for a reasonable period of time. The financial statements presented herein do not include any adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.In order to address these issues and to obtain adequate financing for the Company’s operations for the next twelve months, the Company is actively promoting and continuing to enhance its Cicero®-related product line and pursuing customers that have expressed interest in the Cicero® software technology. The Company is experiencing difficulty in achieving sales and other revenue largely because of concerns about the viability of the Company. Cicero® software is a new “category defining” product in that most Enterprise Application Integration (EAI) projects are performed at the server level and Cicero®’s integration occurs at the desktop without the need to open and modify the underlying code for those applications being integrated. Many companies are not aware of this new technology or tend to look toward more traditional and accepted approaches. The Company is attempting to solve the former problem by improving the market’s knowledge and understanding of Cicero® software throughmarketing and leveraging its limited number of reference accounts while enhancing its list of resellers and system integrators to assist in the sales and marketing process. Specifically, the Company has created a direct sales force and invested marketing dollars in webcasts, sales conferences, articles and direct advertisements. As discussed in Note 4, the Company completed a private placement of its common stock wherein it raised $500,000 of new capital during the first quarter of 2007.The Company will need to raise additional capital Page7 or enter into other strategic transactions to continue to fund operations and also expects that current pipeline opportunities will generaterevenues and will reduce its operating losses in future periods. There can be no assurance that management’s plan will be executed as anticipated. Use of Accounting Estimates The preparation of financial statements in conformity with accounting principals generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual amounts could differ from these estimates. Stock-Based Compensation During 2006, the Company adopted SFAS No. 123 (revised 2004) (“SFAS No. 123R”), “Share-Based Payment”, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise’s equity instruments or that may be settled by the issuance of such equity instruments.In January 2005, the SEC issued SAB No. 107, which provides supplemental implementation guidance for SFAS No. 123R.SFAS No. 123R eliminates the ability to account for stock-based compensation transactions using the intrinsic value method under Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees”, and instead generally requires that such transactions be accounted for using a fair-value-based method.The Company uses the Black-Scholes option-pricing model to determine the fair-value of stock-based awards under SFAS No. 123R, consistent with that used for pro forma disclosures under SFAS No. 123, “Accounting for Stock-Based Compensation”.The Company has elected to use the modified prospective transition method as permitted by SFAS No. 123R and, accordingly, prior periods have not been restated to reflect the impact of SFAS No. 123R.The modified prospective transition method requires that stock-based compensation expense be recorded for all new and unvested stock options that are ultimately expected to vest as the requisite service is rendered beginning on the first day of the Company’s year ended December 31, 2006.Stock-based compensation expense for awards granted prior to 2006 is based on the grant-date fair-value as determined under the pro forma provisions of SFAS No. 123.The Company did not grant options during the first half of 2007 nor during the year ended 2006; therefore there were no diluted earnings per common share due to the adoption of SFAS No. 123R. The following table sets forth certain information as of June 30, 2007, about shares of the Company’s common stock, par value $.001 (the “Common Stock”), outstanding and available for issuance under the Company’s existing equity compensation plans: the Cicero Inc. 2007 Employee Stock Option Plan, the Cicero Inc. (formerly Level 8 Systems, Inc.) 1997 Stock Option Incentive Plan and the Outside Director Stock Option Plan.The Company’s stockholders approved all of the Company’s Stock-Based Compensation Plans. Shares Outstanding on January 1, 2007 45,315 Granted Exercised Forfeited Outstanding on June 30, 2007 45,315 Weighted average exercise price of outstanding options $ 120.16 Shares available for future grants on June 30, 2007 4,537,830 Page8 NOTE 2.RECENT ACCOUNTING PRONOUNCEMENTS In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities – an amendment of FASB Statement 115. The statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. Most of the provisions of this statement apply only to entities that elect the fair value option; however, the amendment to FASB Statement 115, Accounting for Certain Investments in Debt and Equity Securities, applies to all entities with available-for-sale and trading securities. The Company does not believe adoption of this statement will have a material impact on the Company’s financial statements. In July 2006, the FASB issued FIN No. 48, “Accounting for Uncertainty in Income Taxes –
